United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued December 13, 2005               Decided May 9, 2008

                        No. 04-1411

               FASHION VALLEY MALL, LLC.,
                       PETITIONER

                             v.

           NATIONAL LABOR RELATIONS BOARD,
                     RESPONDENT

 GRAPHIC COMMUNICATIONS CONFERENCE, INTERNATIONAL
     BROTHERHOOD OF TEAMSTERS, LOCAL 432(M)
                   INTERVENOR


                     Consolidated with
                    05-1027 & 05-1039


     On Petition for Review and Application and Cross-
      Application for Enforcement of an Order of the
               National Labor Relations Board


    William M. Lines argued the cause for petitioner Fashion
Valley Mall, LLC. With him on the briefs was Theodore R.
Scott.

    Anne Marie Lofaso, Attorney, National Labor Relations
Board, argued the cause for respondent. With her on the brief
                                2

were Arthur F. Rosenfeld, Acting General Counsel, Margery E.
Lieber, Acting Associate General Counsel, Aileen A. Armstrong,
Deputy Associate General Counsel, and David S. Habenstreit,
Supervisory Attorney.

    David A. Rosenfeld and Richard D. Prochazka entered
appearances on behalf of intervenor Graphic Communications
Conference, International Brotherhood of Teamsters, Local
432(M) in support of respondent.

    Before: SENTELLE, Chief Judge, GINSBURG, Circuit Judge,
and WILLIAMS, Senior Circuit Judge.

    Opinion for the Court filed by Circuit Judge GINSBURG.

     GINSBURG, Circuit Judge: Fashion Valley owns a shopping
mall in San Diego, California. It allows individuals and
organizations to engage in expressive activities on its premises
if they get a permit; in order to get a permit, an applicant must
promise not to urge consumers to boycott any of the mall’s
tenants. The NLRB concluded this policy violated the right to
free speech guaranteed by the Constitution of California and
therefore held it was an unfair labor practice; Fashion Valley
petitioned this court for review. We agreed that “whether
Fashion Valley violated the [National Labor Relations] Act
depends upon whether it had the right, under California law, to
maintain and enforce its anti-boycott rule.” 451 F.3d 241, 242
(2006). Accordingly, we certified that question to the Supreme
Court of California, which held Fashion Valley’s policy violated
the right to free speech guaranteed by the Constitution of
California, 172 P.3d 742 (2007), and later denied Fashion
Valley’s petition for rehearing.

   Fashion Valley now claims the interpretation of the
Constitution of California requiring it to allow protesters on its
                                 3

premises to urge a boycott of its tenants’ stores violates its rights
under the Fifth and Fourteenth Amendments to the Constitution
of the United States. It concedes, however, that it did not raise
its constitutional argument until it petitioned the Supreme Court
of California for rehearing. The Board argues the argument is
forfeit because Fashion Valley did not raise it during the agency
proceeding.

     Whether Fashion Valley was required to raise its argument
before the Board is not clear. “[T]here is [no] bright-line rule
allowing litigants to bypass administrative [process] simply
because one or all of their claims are constitutional in nature,”
Marine Mammal Conservancy, Inc. v. Dep’t of Agric., 134 F.3d
409, 413 (D.C. Cir. 1998), but we have stated we may excuse a
failure to exhaust administrative remedies when exhaustion
would be “futile” because a claim involves “the constitutionality
of a [federal] statutory provision” and would therefore be
“beyond [the agency’s] competence to decide.” Ryan v.
Bentsen, 12 F.3d 245, 247 (D.C. Cir. 1993). The Board has
never said it lacks jurisdiction to decide whether a state law is
constitutional, cf. Univ. of Great Falls, 331 NLRB No. 188, at
*2 (2000) (holding it beyond Board’s authority to pass upon
constitutionality of a federal statute), vacated on other grounds,
278 F.3d 1335 (D.C. Cir. 2002), but clearly it has been
disinclined to do so. Waremart Foods, 337 NLRB 289, 289
(2001) (“[W]e decline the Respondent’s invitation to
independently evaluate the constitutionality of the State law”),
vacated on other grounds, 354 F.3d 870 (D.C. Cir. 2004);
Varied Enters., 240 NLRB 126, 132 (1979) (“It is the general
rule of law that a state statute is presumed to be constitutional
until it is repealed by the legislature, or until its nullity is
declared by a court of competent jurisdiction”).

    We need not wade into such murky waters in this case: We
have no doubt Fashion Valley forfeited its constitutional
                                4

argument because it did not raise that argument in its petition for
review by this court. See, e.g., Nat’l Steel & Shipbuilding Co.
v. NLRB, 156 F.3d 1268, 1273 (D.C. Cir. 1998) (“[Petitioner]
failed in its opening brief to this court to contest the Board’s
finding .... Consequently, that claim is waived”). Fashion
Valley could and should have argued that if the Board’s
understanding of California’s constitutional guarantee of free
speech was correct, then that free speech provision, as applied,
violated the Constitution of the United States. Having that
argument before us would have facilitated our decision to certify
the question of state law to the Supreme Court of California.
See Arizonans for Official English v. Arizona, 520 U.S. 43, 79
(1997) (noting that certification is especially appropriate “when
a federal court is asked to invalidate a State’s law” because the
federal court “risks friction-generating error”). More important,
with that argument a part of the case, the Supreme Court of
California might have made a special effort to construe the state
constitution so as to avoid any potential conflict with federal
constitutional law.

     Fashion Valley resists this conclusion, contending “it would
have been impossible for [it] to have presented, or for the Board
to have resolved, U.S. Constitutional issues created by a
decision which had not yet been issued.” But the decision of the
Supreme Court of California did not inject a new constitutional
issue into the case. The Board’s understanding of California law
had been part of this case from the time the Board’s General
Counsel filed the first brief before the Board; the Supreme Court
of California merely confirmed that the interpretation of
California law long followed by the Board was correct. See,
e.g., Glendale Assocs., 335 NLRB 27 (2001), enf’d, 347 F.3d
1145 (9th Cir. 2003); see also Robins v. Pruneyard Shopping
Ctr., 592 P.2d 341 (Cal. 1979), aff’d, 447 U.S. 74 (1980).
Fashion Valley had no reason to wait until the Supreme Court of
California rendered its decision to pursue its constitutional
                                5

claim.

     Therefore, without deciding whether Fashion Valley was
required to raise its constitutional argument before the Board in
the first instance, we hold the argument is forfeit because it was
not timely raised before this court. Fashion Valley’s petition for
review is accordingly denied and the Board’s cross-application
for enforcement is granted.

                                                     So ordered.